Citation Nr: 0407994	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-02 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for dermatophytosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1960 to May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, that denied the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for dermatophytosis (hereinafter, the "currently appealed 
claim").  The veteran disagreed with this decision that same 
month.  In a statement of the case issued to the veteran and 
his service representative in December 2001, the RO concluded 
that no change was warranted in the denial of the currently 
appealed claim.  The veteran perfected a timely appeal when 
he filed a substantive appeal (VA Form 9) in February 2002.  
In supplemental statements of the case issued to the veteran 
and his service representative in March 2002 and August 2003, 
the RO again concluded that no change was warranted in the 
denial of the veteran's claim.

It is noted that, on a VA Form 21-4138 received at the RO in 
September 2001, the veteran filed claims of entitlement to 
service connection for arthritis of both shoulders, both 
hips, and the neck.  It is also noted that, on a VA Form 21-
4138 received at the RO in November 2001, the veteran filed 
claims of entitlement to service connection for 
osteoarthritis of the cervical spine and osteoarthritis of 
the thoracic spine, both as secondary to service-connected 
degenerative changes of the lumbar spine.  Finally, on a VA 
Form 21-4138 received at the RO in December 2001, the veteran 
filed claims of entitlement to service connection for a 
bilateral shoulder condition and a bilateral hip condition, 
both as secondary to service-connected degenerative changes 
of the lumbar spine.  To date, however, it appears the RO has 
not adjudicated any of these claims.  Therefore, the issues 
of entitlement to service connection for a bilateral shoulder 
condition and a bilateral hip condition, both as secondary to 
service-connected degenerative changes of the lumbar spine; 
and entitlement to service connection for osteoarthritis of 
the cervical spine (neck) and osteoarthritis of the thoracic 
spine, both as secondary to service-connected degenerative 
changes of the lumbar spine, all are referred back to the RO 
for appropriate disposition.




FINDING OF FACT

The veteran's service-connected dermatophytosis is manifested 
by, at most, symptoms such as a thick, crusty right 
thumbnail, small scaly areas on the dorsum of the right hand, 
and small patches in the groin, right areola and right upper 
arm,  affecting at least 5 percent but less than 20 percent 
of the entire body or exposed areas of the body.


CONCLUSION OF LAW


The criteria for a disability rating in excess of 10 percent 
for dermatophytosis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Codes 7806 (2002 and 2003), 7813 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

Here, a detailed review of the record reveals that the RO 
provided pre-adjudication notice to the veteran of the 
evidence needed to substantiate his claim of entitlement to a 
disability rating in excess of 10 percent for 
dermatophytosis.  In a letter sent to the veteran and his 
service representative pursuant to a Deferred Rating Decision 
dated in August 2001, they were informed of VA's obligations 
to notify and assist claimants under the VCAA, and they were 
notified of what records VA would attempt to obtain on behalf 
of the veteran, what records the veteran was expected to 
provide in support of his claim, and that the veteran should 
advise VA about any additional information or evidence he 
had.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
The veteran and his representative also were provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, including the revised criteria for evaluating 
skin disabilities, as well as the reasons for the 
determinations made regarding his claim and the requirement 
to submit medical evidence that established entitlement to a 
disability rating in excess of 10 percent for 
dermatophytosis.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
the veteran's behalf.  Thus, the Board observes that all of 
the aforementioned correspondences informed the veteran of 
the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  The veteran also received a VA examination in May 
2003 in order to determine the current nature and severity of 
his service-connected dermatophytosis.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim of entitlement to a disability rating in excess of 
10 percent for dermatophytosis poses no risk of prejudice to 
the veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

As relevant to this claim, the newly submitted evidence 
includes the veteran's VA outpatient treatment reports from 
the VA Community-Based Outpatient Clinic in Binghamton, New 
York, for the period from August 2000 to May 2003, a report 
of the veteran's VA skin diseases examination in September 
2001, a report of the veteran's VA (fee-based) dermatology 
examination in March 2003, and the veteran's lay statements.

A review of the veteran's VA outpatient treatment reports for 
the period from August 2000 to May 2003 indicates that, in 
August 2000, the veteran complained that his tinea versicolor 
worsened in the summer.  The VA examiner noted that the 
veteran was "always a little anxious about this."  
Objective examination of the veteran revealed no pertinent 
results.  The assessment included tinea versicolor.  

On a follow-up evaluation in March 2001, no pertinent 
complaints were noted.  Objective examination of the veteran 
revealed that his right hand was very dry, but there were no 
open or cracked areas, and he had a fine rash on his upper 
torso which was unchanged.  The assessment included 
dermatophytosis.

The veteran returned to the outpatient clinic on May 10, 2001 
complaining of swelling in the fingers of his right hand, 
bilateral foot swelling, and that both of his feet were scaly 
and cracked.  He also stated that, although the scaling on 
his feet had healed, he still had residual swelling of the 
right foot and the finger of his right hand.  He denied any 
joint aching or swelling and stated that there was no pain in 
the fingers of his right hand.  Objective examination of the 
veteran revealed that his third, fourth, and fifth fingers of 
the right hand were swollen, especially the tips, and there 
was onychomycosis of the fingernails, no tenderness, his 
right hand was anhydrotic, his right foot was slightly 
swollen, and there was no cracking or scaling of either foot.  
The assessment was onychomycosis.  

On follow-up examination of the veteran's right hand on May 
30, 2001, he stated that he had been using Nizoral (an 
antifungal cream) on his hand, nails, and inflammation, and 
that the swelling had resolved almost completely.  Objective 
examination of the veteran revealed that the swelling and 
ecchymosis of the fingers of the right hand had resolved, the 
anhydrosis had improved, both feet looked good, and there was 
no swelling or any cracks on the feet.  The VA examiner's 
assessment was onychomycosis, improved.

On outpatient evaluation in June 2001, the veteran stated 
that the swelling and erythema of the right hand had 
resolved.  Objective examination of the veteran revealed that 
there was no edema in his extremities.  The assessment 
included dermatophytosis.

On VA skin diseases examination in September 2001, no 
pertinent complaints were noted.  The veteran provided a 
medical history that included extensive dermatophytosis 
during service that had involved his chest, back, groin, and 
both hands.  Physical examination of the veteran revealed 
that there was no rash on his chest, back, or groin, his 
nails had onychomycosis, his right thumb and right hand 
appeared to have dermatophytosis consisting of a superficial 
rash and some scaling, there was no swelling or erythema, and 
his fingernails were all intact.  The assessment was 
dermatophytosis of the right hand, palm side only.

VA outpatient evaluation in October 2001 revealed no 
pertinent complaints.  Objective examination of the veteran 
revealed that the dryness on the right hand had improved 
substantially since using prescription cream and the nails 
had grown back.  The assessment included dermatophytosis, 
with a note that the veteran could continue using the 
prescription cream when it flared, but his skin otherwise 
looked clear.

In a statement received at the RO in December 2001, the 
veteran stated that he wanted an increased evaluation 
assigned to his service-connected dermatophytosis because his 
fingers and palm on the right hand cracked and bled during 
the winter when it got cold outside.  The veteran also stated 
that his skin condition made him embarrassed to shake hands 
with other people.  And, in a statement included in the 
veteran's substantive appeal (VA Form 9) filed in February 
2002, he stated that an enclosed photograph of his right 
thumb clearly showed marked disfigurement.  He also stated 
that his right hand swelled up and flared up frequently, 
preventing him from performing his activities of daily 
living.  

A VA outpatient report dated in April 2002 revealed no 
pertinent complaints. Physical examination of the veteran 
revealed no edema in his extremities, his skin was clear, and 
he had some dryness on the left hand.  The assessment 
included dermatophytosis, stable.  In October 2002, no 
pertinent complaints were noted.  Objective examination of 
the veteran revealed that his skin was essentially clear, 
with some scaling on the right fingers, and his nails looked 
good except for the left thumbnail which appeared 
onychomycotic.  The assessment included well-controlled 
dermatophytosis.

On VA (fee-based) dermatology examination in March 2003, the 
veteran complained of lesions in the groin, thumbs, fingers, 
toes, and chest.  The veteran provided a detailed medical 
history including lesions in the groin characterized by 
itching and redness and a burning sensation during service.  
The veteran stated that, during service, he also had noticed 
lesions on his thumbnails bilaterally associated with 
discoloration of the nails, itching on his fingers and 
between his toes, and lesions in the chest area appearing as 
patches of hypo-and hyper-pigmentation with fine scaling.  
Physical examination of the veteran revealed mild erythema in 
both crural areas with no scaling or maceration, maceration 
in the interdigital spaces of both feet, no lesions on the 
hands, distal discoloration of both thumb nails in the distal 
third of the nail with some thickening of the nail at that 
point.  The assessment was tinea cruris, tinea pedis with 
identical lesions involving the hands, and tinea versicolor 
by history.

Outpatient treatment report dated May 1, 2003 revealed no 
pertinent complaints.  The veteran stated that he was doing 
quite well, his hands and his skin were better since he had 
retired, and he had experienced no recurrence of problems 
that he had experienced with his nails a few years earlier.  
Objective examination of the veteran revealed that his hands 
generally looked clear, the nails were smooth and not pitted, 
and there was a very, very, faint pink patchy area around the 
right nipple but nothing major on his skin.  The assessment 
included dermatophytosis.  

During VA examination on May 14, 2003, the veteran reported a 
medical history that included contracting a skin condition 
during service in Thailand.  He stated that his skin 
condition had persisted since service and involved his groin, 
right hand, and right periareolar region.  The veteran stated 
that he had treated this condition daily since 1962 with 
ointment and moisturizers.  There were no local (skin) or 
systemic symptoms.  Physical examination of the veteran 
revealed a thick, crusty, elevated right thumbnail, a few 
small scaly areas on the dorsum of the right hand, two moist, 
grey, foul-smelling patches on the groin, a patch on the 
right peri-areolar area, and an ovid flaky patch on the right 
upper arm.  The VA examiner estimated that the exposed 
involvement was 6 percent and the total body area affected 
was 12 percent.  The diagnosis was chronic limited 
dermatophytosis acquired in southeast Asia, primarily 
nuisance symptoms related to itchiness in the groin which was 
embarrassing to the veteran and his wife, with an approximate 
body surface involvement of 12 percent.


Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected dermatophytosis 
is more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2002); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the United States Court of Appeals for Veterans' 
Claims (hereinafter, "the Court") has held that it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

The Board also observes that, while the veteran's claim was 
pending, new rating criteria for evaluating skin disabilities 
became effective.  See 67 Fed. Reg. 49590 (July 31, 2002).  
Where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  Therefore, the Board 
must evaluate the veteran's claim of entitlement to a 
disability rating in excess of 10 percent for dermatophytosis 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations.

Here, the veteran's service-connected dermatophytosis is 
evaluated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7813.  Under the former criteria for 
evaluating skin disabilities, dermatophytosis was evaluated 
as eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2002).  Prior 
to August 2002, the former Diagnostic Code 7806 provided a 
series of disability ratings for dermatophytosis (or eczema) 
based on the objective manifestations of skin disability.  
For example, an evaluation of 10 percent disabling was 
available under the former Diagnostic Code 7806 where the 
veteran's eczema was manifested by exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
The next higher evaluation of 30 percent disabling was 
available where the veteran's eczema was manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Finally, the highest evaluation of 50 percent 
disabling was available under the former Diagnostic Code 7806 
for eczema manifested by ulceration or extensive exfoliation 
or crusting and systemic or nervous manifestations, or if it 
was exceptionally repugnant.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Under the new criteria for evaluating skin disabilities, 
effective August 30, 2002, dermatophytosis is rated as 
disfigurement of the head, face, or neck; scars; or 
dermatitis, depending upon the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2003).  Given 
that the veteran's predominant disability here is dermatitis, 
his service-connected dermatophytosis will be evaluated as 
dermatitis/eczema under the new 38 C.F.R. § 4.118, Diagnostic 
Code 7806.  The new Diagnostic Code 7806 provides rating 
criteria for dermatitis or eczema based on the percentage of 
the body or exposed areas of the body affected by the skin 
disability.  For example, the minimum compensable evaluation 
of 10 percent disabling is available under the new Diagnostic 
Code 7806 where the veteran's dermatitis/eczema affects at 
least 5 percent but less than 20 percent of the entire body 
or at least 5 percent but less than 20 percent of the exposed 
areas of the body or requires intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than 6 weeks during the past 12-
month period.  The next higher evaluation of 30 percent 
disabling is available where the veteran's dermatitis/eczema 
affects 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas of the body or requires systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, for the past 12-month period.  Finally, the 
maximum evaluation of 60 percent disabling is available under 
the new Diagnostic Code 7806 where the veteran's 
dermatitis/eczema affects more than 40 percent of the entire 
body or more than 40 percent of the exposed areas of the body 
or requires constant or near-constant systemic therapy such 
as corticosteroids or other immuno-suppressive drugs during 
the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of 10 
percent for dermatophytosis under either the old or new 
criteria for evaluating skin disabilities.  At the outset, 
the Board observes that none of the objective medical 
evidence of record on this claim indicates that the veteran's 
service-connected dermatophytosis is manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement such that he is entitled to a higher evaluation 
under the former rating criteria for skin disabilities.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2002).  The 
Board also observes that none of the objective medical 
evidence of record reveals that the veteran's service-
connected dermatophytosis affects 20 to 40 percent of his 
entire body or the exposed areas of his body or requires 
systemic therapy for 6 weeks or more in the past 12-month 
period such that he is entitled to a higher evaluation under 
the new rating criteria for skin disabilities effective since 
August 30, 2002.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813 (2003).  

As noted above, outpatient treatment reports revealed the 
veteran's right hand was very dry and his upper torso had a 
rash, but there were no open or cracked areas of skin in 
March 2001.  Additionally, although diagnosed with 
onychomycosis following evaluation on May 10, 2001, the 
veteran's skin was improved on evaluation 3 weeks later.  It 
also was noted in October 2001 that the dryness on the 
veteran's right hand had improved substantially.  At that 
time, the VA examiner stated that the veteran could continue 
to treat his dermatophytosis when it flared up with 
prescription cream but his skin was otherwise clear.  More 
importantly, the VA examiner concluded in April 2002 that the 
veteran's service-connected dermatophytosis was stable and 
also concluded that it was well-controlled following 
evaluation in October 2002.  Furthermore, at the veteran's 
most recent VA skin examination in May 2003, the VA examiner 
concluded that no more than 6 percent of the exposed areas of 
the veteran's body were affected by the service-connected 
dermatophytosis and approximately 12 percent of the veteran's 
total body area was affected by this disability.  Although 
the examiner noted a nuisance symptom of itchiness in the 
groin, the evidence of record fails to establish that such 
itching is constant.  Specifically, during the three years of 
records from the VA outpatient clinic, no complaints 
regarding itching were noted.  Finally, the veteran claimed 
at one point during his appeal that his right thumb 
represented marked disfigurement.  However, after reviewing 
the evidence of record, including the photograph submitted by 
the veteran, the results of the May 2003 outpatient report 
showing no recurrence of the problems with his nails, and the 
May 2003 VA examination noting a thick, crusty, elevated 
right thumbnail, it is the Board's opinion that the veteran's 
skin condition as a whole does not result in marked 
disfigurement.  Specifically, the Board finds that a 
disfigured thumbnail does not render the veteran markedly 
disfigured.

Given the absence of objective medical evidence of record 
suggesting constant itching, extensive lesions, or marked 
disfigurement, or dermatophytosis affecting 20 percent or 
more of the veteran's body or exposed areas of the body, the 
Board concludes that the veteran is not entitled to a 
disability rating in excess of 10 percent for dermatophytosis 
under either the old or new rating criteria for skin 
disabilities.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected dermatophytosis 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected dermatophytosis interferes markedly with employment 
(i.e., beyond that contemplated in the assigned rating), 
warrants frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  The evidence does not establish that the veteran 
has required hospitalization for his skin condition, nor is 
there objective evidence medical evidence showing that his 
skin condition markedly interferes with employment.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Accordingly, 38 C.F.R. § 3.321(b)(1) does not 
support assigning a disability rating in excess of 10 percent 
to the veteran's service-connected dermatophytosis.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to a disability rating in 
excess of 10 percent for dermatophytosis.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. § 3.102 (2003).  The appeal is 
denied.



ORDER

Entitlement to a disability rating in excess of 10 percent 
for dermatophytosis is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



